Citation Nr: 0922087	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  02-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee for the period of 
time prior to April 3, 2002.

2.  Entitlement to a disability rating in excess of 20 
percent for chondromalacia of the left knee for the period of 
time subsequent to April 2, 2002.

3.  Entitlement to an effective date earlier than April 3, 
2002 for the assignment of a 20 percent disability rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 
1971, and from December 1974 to September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied 
entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected left knee disability.  
Subsequently, an April 2002 rating decision granted an 
increased rating of 20 percent for the Veteran's left knee 
disability, effective April 3, 2002. 

The Veteran continues to appeal for a higher disability 
rating.  He also claims that an earlier effective date for 
the 20 percent rating for his left knee disorder is 
warranted.  The Board has rephrased the issues above to more 
accurately reflect the appeal.  The RO issued a Statement of 
the Case, with respect to the issue involving entitlement to 
an earlier effective date, and the Veteran timely appealed 
this issue.  However, the issue of entitlement to an earlier 
effective date for the assignment of a 20 percent rating 
essentially hinges upon the law and regulations with respect 
to rating the veteran's service-connected disability during 
the period of time in question, rather than the law and 
regulations specific to the assignment of effective dates.  

In February 2006, the Board issued a decision on the 
Veteran's appeal.  In January 2007 the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand, vacating and remanding the February 2006 Board 
decision that found that the criteria for a disability 
evaluation in excess of 20 percent for the left knee 
disability had not been met at any time during the appeal 
period, and that the criteria for an effective date prior to 
April 3, 2002, for the award of a 20 percent rating for the 
left knee disorder had not been met.

The Board issued another decision on the Veteran's appeal in 
April 2007.  Again, the case was appealed to the Court which 
again granted a Joint Motion for Remand in October 2007 which 
vacated and remanded the April 2007 Board decision.  Most 
recently, the Board remanded the case in May 2008.  
Unfortunately, the case requires remand for additional 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008 the Board remanded the case for additional 
notification to the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Additionally, the Board ordered that 
the Veteran's recent VA medical treatment records be obtained 
and made part of the record.

In May 2008, the Veteran submitted a written statement which 
indicated that "new medical information from my private 
doctor was sent to my local regional office last year."  
This evidence is not of record, and needs to be associated 
with the claims file.  

Review of the electronic system for tracking appeals (VACOLS) 
reveals that a second appeal was docketed by the RO.  This 
appeal also appears to involve the disability rating assigned 
for the Veteran's service-connected left knee disability, and 
VACOLS indicates that this appeal stems from a July 2007 RO 
rating decision.  This cannot be.  Simply put, the Veteran's 
claim for an increased disability rating for his service-
connected left knee disability stems from an August 1999 
rating decision; the issue has been on appeal to the Board 
since 2002, as reflected by docket number assigned above.  
The appeal for increased disability ratings for the Veteran's 
service-connected left knee disability is within the 
jurisdiction of the Board.  The record as indicated in VACOLS 
reveals that the RO has inexplicably proceeded to adjudicate 
the issues on appeal separately, treating them as new claims 
which has had the effect of withholding the submitted private 
medical evidence from the record and delayed the ultimate 
resolution of the Veteran's appeal.

All evidence at the RO, and all adjudicative actions need to 
be combined with the record on appeal at the Board so that 
the Veteran's appeal can be resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all evidence, records, and 
temporary claims files related to the 
Veteran from the RO.  Ensure that all 
items obtained are placed in the record 
on appeal  Specifically, start a second 
volume of the claims file. 

2.  Following the above, readjudicate the 
appellant's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the appellant and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

